DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 03 June 2019. Claims 1-8 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the priority application has been received. 
Information Disclosure Statement
The IDS received on 03 June 2019 has been considered. 
Specification
The title of the invention is not sufficiently descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The title "Inferring a Lane Boundary Position by the Detected Positions of Other Vehicles in Different Lanes" is offered for consideration but is not strictly required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: "detection unit" and "control unit" in claims 1-6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,504,233 B1 (Ferguson et al., hereinafter "Ferguson"). 

As to claim 1, Ferguson discloses a vehicle control device, comprising: 
	a detection unit configured to detect a lane marking and another vehicle on a basis of peripheral information (Fig 3, col 8 ln 14-22 - "the vehicle 302 includes a first sensor 304 and a second sensor 306. Each of the first sensor 304 and the second sensor 306 may include, for example, an image-capture device, a laser rangefinder, and/or a LIDAR unit. [...] the vehicle 304 may use the first sensor 304 and the second sensor 306 to sense lane markings on the road", col 8 ln 33-47 - "the vehicle 302 may use the first sensor 304 [...] to monitor, as shown by the shaded triangle 312, a first neighboring vehicle 310 in a first adjacent lane 322. [...] the vehicle 302 may use the second sensor 306 [...] to monitor, as shown by the shaded triangle 318, a second neighboring vehicle 316 in a second adjacent lane 324"); and 
	a control unit which, in a case that the lane marking is detected on one side of a host vehicle, but the lane marking is not detected on another side of the host vehicle, is configured 

As to claim 2, Ferguson discloses the vehicle control device according to claim 1, and further discloses wherein the control unit estimates a lane width of a host vehicle lane on the basis of the positions of the plurality of other vehicles that are traveling in the mutually different lanes, and controls the host vehicle based on the estimated lane width (col 4 ln 62-col 5 ln 2 - "the computer system may control the vehicle to maintain a distance between the vehicle and the at least one neighboring vehicle to be at least a predetermined distance. The predetermined distance may be [...] a distance approximately equal to the difference between a predetermined lane width and a width of the vehicle").

As to claim 3, Ferguson discloses the vehicle control device according to claim 1, and further discloses wherein the control unit estimates a lane width of a host vehicle lane on the basis of the positions of the plurality of other vehicles that are traveling in the mutually different lanes, and estimates the lane marking on the other side of the host vehicle lane based on the 

As to claim 5, Ferguson discloses the vehicle control device according to claim 2, and further discloses wherein the control unit estimates the lane width of the host vehicle lane on a basis of a position of a preceding vehicle, and the positions of the other vehicles that are traveling in the lanes differing mutually from the host vehicle lane (col 3 ln 64-col 4 ln 2, col 4 ln 62-col 5 ln 2, col 6 ln 11-17).

As to claim 6, Ferguson discloses the vehicle control device according to claim 2, and further discloses wherein the control unit estimates the lane width of the host vehicle lane on a basis of a position of a first other vehicle traveling in a first lane from among the plurality of lanes that differ from the host vehicle lane, and a position of a second other vehicle traveling in a second lane that differs from the first lane from among the plurality of lanes that differ from the host vehicle lane (Fig 3, col 8 ln 33-47).

As to claim 7, Ferguson discloses a vehicle control method, comprising: 

	a step of controlling a host vehicle on a basis of positions of a plurality of the other vehicles that are traveling respectively in mutually different lanes, in a case that the lane marking is detected on one side of the host vehicle, but the lane marking is not detected on another side of the host vehicle (Fig 3, col 8 ln 24-27, col 8 ln 56-62).

As to claim 8, Ferguson discloses a non-transitory computer-readable storage medium storing a program (col 11 ln 56-60 - "another example system may take the form of non-transitory computer-readable medium, which has program instructions stored thereon that are executable by at least one processor to provide the functionality described herein"), wherein the program serves to execute in a computer: 
	a step of detecting a lane marking and another vehicle on a basis of peripheral information (Fig 3, col 8 ln 14-22, col 8 ln 33-47); and 
	a step of controlling a host vehicle on a basis of positions of a plurality of the other vehicles that are traveling respectively in mutually different lanes, in a case that the lane marking is detected on one side of the host vehicle, but the lane marking is not detected on another side of the host vehicle (Fig 3, col 8 ln 24-27, col 8 ln 56-62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of US 10,776,634 B2 (Meis et al., hereinafter "Meis"). 

As to claim 4, Ferguson discloses the vehicle control device according to claim 1, and further discloses wherein, the control unit estimates the lane width of the host vehicle lane on the basis of the positions of the plurality of other vehicles traveling in mutually different lanes (col 4 ln 62-col 5 ln 2), and 
	estimates an adjacent lane which is a lane adjacent to the host vehicle lane on a basis of the estimated lane width (col 4 ln 55-59 - "the at least one neighboring vehicle may include a first neighboring vehicle and a second neighboring vehicle, each [...] in a lane adjacent to the lane in which the vehicle is traveling", col 5 ln 58-62 - "where the at least one neighboring vehicle is traveling in a lane adjacent to the lane in which the vehicle is traveling, the computer system may determine the estimated location of the lane to be substantially parallel to the estimated path"). 
	Meis teaches the limitations not expressly further disclosed by Ferguson, namely: 
	in a case that a roadside object is located within the estimated adjacent lane, the control unit does not control the host vehicle on a basis of the positions of the other vehicles (col 3 ln 42-43 - "The inventive method can be advantageously used in a vehicle having a driver assistance system", col 3 ln 64-67 - "sensor data are used to carry out a feature extraction by 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Ferguson and Meis, because each reference relates to methods of estimating the location of a road lane using features other than lane markings. Moreover, the combination would yield predictable results according to the teachings of Meis, by using additional sources of information to provide a more accurate lane estimate.
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to methods of inferring the location of a road lane in the absence of clear lane boundaries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669